DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles (2018/0071949).
Regarding Claim 1, Giles (US’949) teaches a method of manufacturing a cementitious structure, the method comprising: additively printing, via an additive printing device, one or more contours (Fig. 25, 32, projection or recess) comprising a cementitious material so as to form a cementitious structure in a layer by layer manner (Abstract; Figs. 8, 21, 25) such that a first portion of the one or more contours comprises a first plurality of contour coupling features (Fig. 25, projection) that engage with (interlock) a second plurality of contour coupling features (Fig. 25, recess) of a second portion of the one or more contours (Claim 7; [0031]).  

Regarding Claim 3, US’949 teaches additively printing the one or more contours comprises receiving, via the additive printing device, machine-executable instructions from a print controller [531], and orienting, via a robotic arm, one or more nozzles of the additive printing device with respect to a toolpath while extruding the cementitious material from the one or more nozzles, the orienting and the extruding performed according to machine- executable instructions (Claim 10; [0531, 0535, 0606, 848, 985]).
Regarding Claim 4, US’949 teaches additively printing the one or more contours comprises: additively printing the first portion of the one or more contours (Abstract; Figs. 25-26, 34 [0012; 0254]); allowing the cementitious material of the first portion of the one or more contours to at least partially cure [1024,1008, 0500, 0834], and additively printing the second portion of the one or more contours [1024].  
Regarding Claim 6, US’949 teaches that additively printing the one or more contours comprises additively printing, within a first segment (e.g. a first “brick”) of the cementitious structure, a first one or more contours comprising a first plurality of contour coupling features (e.g. Fig. 26, shape in row 1, column 4); and additively printing, within a second segment of the cementitious structure (a second brick), a second one or more contours comprising a second plurality of contour coupling features; wherein the second segment abuts the first segment at a lateral contour interface, and the first one or more contour coupling features engage with the second one or more contour coupling features at the lateral contour interface (Figs 32, 34).  

Regarding Claim 8, the first portion of the one or more contours comprises a first plurality of contours that have a positive slope (Fig. 26; [0497, 0509]), and the second portion of the one or more contours comprises a second plurality of contours that have a negative slope, at least some of the first plurality of contours intersecting at least some of the second plurality of contours.  
Regarding Claim 9, wherein additively printing the one or more contours comprises: additively printing, at a first elevation of the cementitious structure, a first contour comprising a first plurality of contour coupling features (Fig. 26, shapes with multiple projections and recesses), and 44WO 2020/068115PCT/US2018/053431 additively printing, at a second elevation of the cementitious structure, a second contour comprising a second plurality of contour coupling features; wherein the first plurality of contour coupling features engage with the second plurality of contour coupling features (see vertical structures made by printing bricks in figures, including, for example Figs. 32, 39).  
Regarding Claim 10, the first contour has a first angle relative to a normal line, and the second contour has a second angle relative to the normal line, the second angle differing from the first angle (Fig. 26).  
Regarding Claim 11, the cementitious material of the second portion of the one or more contours flows up to and/or against the first portion of the one or more contours; and/or wherein the cementitious material of the second plurality of contour coupling features flows into spaces defined by the first plurality of contour coupling features and/or around the first plurality of contour coupling features (Figs. 26, 32).  

Regarding Claim 18, US’949 teaches that the contour coupling features can include dovetails and dovetail pockets, the dovetails engaging with corresponding dovetail pockets so as to form dovetail joints between adjacent contours or adjacent segments of a contour (Fig. 26).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (2018/0071949).
Regarding Claim 13, US’949 teaches that additively printing the one or more contours comprises: additively printing a first contour or a first portion of a contour comprising the first plurality of contour coupling features and additively printing a second contour or a second portion of a contour comprising the second plurality of contour coupling features (Fig. 26). US’949 fails to teach a third plurality of contour coupling features or additively printing a third contour or a third portion of a contour comprising a fourth plurality of contour coupling features; wherein the first plurality of contour coupling features engage with the second plurality of contour coupling features, and the third plurality of contour coupling features engage with the fourth plurality of contour coupling features. US’949 teaches that a wide variety of shapes are available for interlocking contours (Fig. 26; [0210, 0212, 0509]), including multiple interlocking keys [0509] to increase strength at stress points [0509]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’949 by a providing a third plurality of contour coupling features and additively printing a third contour or a third portion of a contour comprising a fourth plurality of contour coupling features; wherein the first plurality of contour coupling features engage with the second plurality of contour coupling features, and the third plurality of contour coupling features engage with the fourth plurality of prima facie obvious duplications of features, where the art suggests multiple features and shapes are available to improve interlocking and shape of a final structure.
Regarding Claim 14, US’949 teaches extruding cementitious material to provide a contour that follows a serpentine path (Fig. 26; Fig. 31 D, E; [0435, 0512 0680]) and also teaches extruding (current) cementitious material in layers, one on the other (Fig. 32). US’949 fails to teach specifically allowing currently-extruding cementitious material to remain on top of already extruded cementitious material. However, because US’949 teaches extruding new cementitious material on top of already extruded cementitious material (“bricks” with contours) generally and also teaches a curved-shaped “brick” (having a “contour that follows a serpentine path”) specifically, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the generally taught step of extruding cementitious so as to provide a contour that follows a path of a contoured brick while allowing currently-extruding cementitious material to remain on top of already extruded cementitious material specifically on a contour that follows a serpentine path specifically. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2015/0300036) in view of Giles (2018/0071949).
Regarding Claim 20, Khoshnevis (US’036) teaches a method for making components for a wind turbine, including a supporting structure, by additive manufacturing using an extrusion nozzle to extrude cementitious material (Abstract; [0041-0042]). It fails to teach printing, via an additive printing device, a first portion of one or more contours comprising a cementitious material so as to form a first layer of a .
Allowable Subject Matter
Claims 5, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, US’949 fails to teach a combination of steps, including additively printing a first portion of the one or more contours within a first region of the cementitious structure while one or more support members of the 43WO 2020/068115PCT/US2018/053431 additive printing device are located within a second region of the cementitious structure; allowing the cementitious material of the first portion of the one or more contours within the first region of the cementitious structure to at least partially cure; moving the one or more support members of the additive printing device to a location within the first region of the cementitious structure; and additively printing a second portion of the one or more contours within the second region of the cementitious structure while the one or more support members of the additive printing device are located within the first region of the cementitious structure.  
Regarding Claim 15, US’949 fails to teach both vertical and lateral contour coupling features. 
Regarding Claim 19, US’949 fails to teach printing a woven contour without interrupting a flow of cementitious material.
.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712